Case 4:19-cv-00782 Dot ehs 4 Filed on Cour in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

f e
United States Courts
Southern Districé of Texas
FILED
IAAT DEC 06 201
20190903-48
James C. Mattox David J, Bradley, Cletk of Court CLERK OF COURT
The Mattox Law Firm PLLC , P.O, BOX 61010
2800 Post Oak Blvd HOUSTON, TEXAS 77208
Suite 4100

http://www.txs.uscourts.gov

Houston, TX 77056

 

Date: Tuesday, September 3, 2019
Case Number: 4:19-cv-00782
Document Number: 37 (1 page)
Notice Number: 20190903-48
Notice: The attached order has been entered.

 

 
N
Oo
N
o
>)
oO
oO
“cy
Y)
~<
a
C CLERK
UNI ITED STATES DISTRICT COURT
a SOUTHERN DISTRICT OF TEXAS
So POST OFFICE BOX 61010
a HOUSTON, TEXAS 77208
_
_ OFFICIAL BUSINESS
Oo
TO
2
iL
tT
tT
e
o
= -
3 t ——
oO \ a :
Q. oe
“ Poa
oO ae
KX ‘
oO
9
>
°

Case 429

 

   

 

we a ee ee Pe ee ea NT ween et em
eet ‘
US. POSTAGE 777 PITNEY BOWES
GC eS Ss
Unite a 1p.77002 § 0
Southe mn pales Courts fic A iH 02 1W $ 900. 5Q
Fy Striss Of Te VEE 0001374615 SEP 03 2019
L Ep xXas
avid J,
Bradley, Clerk of Coy
rt AY
~p 0»
* 24
\ LQ
HERES 7Re DE gene eo fie i
RETURN TO SENDER 4
TN DESPUTE i
WNEAELE (@ FORBARD ‘|
cenepnee nee, HES Be: 77208191818 #2Q90-B84003-28~-83 |
= SPSGRei dee ' te ita agi lodge lly ep ly ifr i

 
